The Surrogate.
This is a proceeding wherein the petitioner, as the guardian of the two infant children of Mary C. Reilley, deceased, applies for an order directing the administratrix of this estate to file an account. The respondent concedes that previously to *368January 6th, 1885, Mrs. Reilley, who was one of the daughters of this decedent, was a- person interested in his estate; but by the answer of the administratrix it appears that, on that day, she executed and delivered to her a release of her interest therein.
The execution and delivery of this release are not disputed, but the petitioner has filed an affidavit alleging that it was obtained by the fraud, coercion and undue influence of the respondent.
The question whether the release is for this cause invalid, the Surrogate has no jurisdiction to determine. But in view of the sworn allegation of its invalidity, I must order an accounting (Fraenznick v. Miller, 1 Dem., 136; Harris v. Ely, 25 N. Y., 138; Rieben v. Hicks, 4 Bradf., 136; Schmidt v. Heusner, ante, 275).